Citation Nr: 1534198	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  09-34 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a bilateral hand disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran and his spouse testified before the undersigned at a June 2015 Travel Board hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.


FINDING OF FACT

The Veteran's bilateral hand disorder is attributed to tendonitis or inclusion cysts - a conclusive etiology - and does not relate to service.


CONCLUSION OF LAW

The criteria for a grant of service connection for a bilateral hand disorder have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

A letter dated May 2006 notified the Veteran of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim of service connection. The duty to notify is satisfied. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, PMRs, and VA medical records (VAMRs). The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The August 2006 and May 2010 VA examiners reviewed the claims file, performed physical examinations, and described the etiology of the Veteran's bilateral hand disorder in sufficient detail to enable the Board to make a fully informed decision. See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The examinations, including the September 2006 addendum, are adequate to decide the Veteran's claim.

VA has satisfied its duties to notify and assist and the Board may proceed with appellate review.

Merits of the Claim

Service connection may be established for a disability resulting from a disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a). Service connection may also be established for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Entitlement to service connection may be established with evidence showing (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the "nexus" requirement).). 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Further, because the Veteran served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm, service connection may be established under the presumption for Persian Gulf Veterans. See 38 C.F.R. § 3.317; see also Form DD 214. The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (e)(2).

A disability is "chronic" if it has existed for six months or more or exhibits intermittent episodes of improvement and worsening over a six-month period. The sixth month period for chronicity is measured from the earliest date that the disability first became manifest. 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317, "chronic disability" refers to either: (A) an undiagnosed illness; or (B) a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) functional gastrointestinal disorders (excluding structural gastrointestinal diseases). 38 C.F.R. § 3.317(a)(2)(i).

The term "medically unexplained chronic multisymptom illness" refers to a diagnosed illness without conclusive pathophysiology or etiology, which is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, are not considered medically unexplained. 38 C.F.R. § 3.317(a)(2)(ii).

Whether the undiagnosed illness is manifested to a degree of 10 percent or more is determined by analogizing the undiagnosed illness to a disease or injury that involves similar functional affects, anatomical location, or symptomatology. See 38 C.F.R. § 3.317(a)(5).

38 C.F.R. 3.317 requires "objective indications of a qualifying chronic disability." Such indicia include "signs" (objective evidence perceptible to an examining physician) and/or non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(1) and (3). Lay persons, to include the Veteran, are competent to report objective indicators of illness such as joint pain or fatigue.

The Veteran is not required to provide competent evidence linking a current disability that qualifies as chronic under 38 C.F.R. § 3.317 to an event in service. Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). A symptom associated with a chronic disability that is capable of lay observation is presumed to be related to service; consequently, the medical nexus requirement associated with "direct service connection" does not apply.

Compensation shall not be paid under 38 C.F.R. § 3.317 for a chronic disability if there is affirmative evidence that the disability was: (1) not incurred during active service in the Southwest Asia Theater of operations; (2) caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations and the onset of the disability; or (3) the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(a)(7). Disorders that do not qualify for presumptive service connection under 38 C.F.R. 3.317 may be service connected on a direct basis or under a different presumption. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran alleges that his bilateral hand disorder was incurred in service or due to his Persian Gulf service. He has current diagnoses of tendonitis and inclusion cysts, and there is no indication it relates to his service. The claim is denied.

The Veteran's STRs reflect that in October 1989, he complained he had swollen knuckles for the past three months. He was referred to the hand clinic, where he was believed to have ganglion or inclusion cysts near the proximal interphalangeal (PIP) joints. A November 1989 note states that attempts to aspirate the masses were unsuccessful, and the orthopedic clinic reported that surgery was not necessary.

On separation from service, the Veteran reported he had swollen joints on his "middle and pinkie fingers." March 1992 Report of Medical History. His separation examination did not indicate any problems with his hands or fingers. See March 1992 Report of Medical Examination.

In August 1998, the Veteran had a Persian Gulf registry examination, where he reported concerns he was developing arthritis in his fingers. The examiner noted possible Heberden's nodes around the proximal interphalangeal joints on both hands, but x-rays were unremarkable.

During an August 2006 VA examination, the Veteran reported that since he had been out of service, his swollen fingers did not affect him at home or work, but he had noticed lost range of motion in all of his fingers. He also noted he had aches and pains when he used his hands and did not receive any treatment. The examiner noted there were obvious plaques and enlargements on the PIP joints and mild plaques on the metacarpophalangeal (MP) joints on his third fingers. The examiner opined that the Veteran had some form of systemic disease that affected his hand joints, such as psoriasis, but assigned a provisional diagnosis of tendonitis. Other than minimal deformity from a healed fracture of the fourth metacarpal and tiny soft tissue calcification adjacent to the interphalangeal joint of the left middle finger, x-rays showed normal right and left hands.

The Veteran saw a dermatologist in August 2006, and after reviewing the dermatology report, the August 2006 VA examiner provided an addendum to the previous examination report. See September 2006 VA Examination Addendum. Since no type of systemic disease was found, the examiner confirmed the diagnosis of chronic bilateral hand tendonitis. Id.

In May 2010, a VA examiner noted the Veteran had multiple hand joints with prominent soft tissue bumps "overlying dorsal surfaces," which were consistent with inclusion cysts, as well as stiffness in the index finger of the right hand. The examiner also noted the Veteran worked full time for the post office doing manual tasks without difficulty. X-rays showed no evidence of degenerative joint disease, therefore the examiner opined that his hand problem was a soft tissue process due to the repetitive motions that were part of the Veteran's job.

A private doctor also submitted a letter indicating he had treated the Veteran since 2006 for a variety of issues, including "multiple joint pains," although he did not specifically mention his hand complaints. See June 2015 Letter from Dr. M.A.H.

Significantly, 38 C.F.R. § 3.317(a)(2)(ii), which pertains to undiagnosed illnesses, defines "medically unexplained chronic multisymptom illness" as "a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs." 38 C.F.R. § 3.317(a)(2)(ii). The Veteran's bilateral hand disorder clearly has a diagnosis with conclusive pathophysiology and etiology, thus precluding presumptive service connection.

The May 2010 VA examination report constitutes highly probative evidence that weighs against service connection for a bilateral hand disorder. The examination was conducted by a VA doctor who reviewed the Veteran's claims file and pertinent medical history, examined the Veteran, and clearly opined that his bilateral hand disorder was likely incurred at his job with the post office.

The Board has considered the Veteran's contention that his bilateral hand disorder was incurred in service. See June 2015 Hearing Transcript.

Although his STRs indicated complaints and treatment in fall 1989 for possible cysts near around his PIP joints, they do not indicate the Veteran was diagnosed with an ongoing bilateral hand disorder in service. See March 1992 Report of Medical History and Examination at separation. In addition, the first post-service evidence of complaints of a bilateral hand disorder was during the August 1998 Gulf War registry examination. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that evidence of a prolonged period without medical complaint can be considered as evidence of whether a condition was incurred in service). While the Board has reviewed the lay statements the Veteran, his family, and his coworker provided, they do not establish that his bilateral hand disorder was incurred in service or manifest within a year of his separation from service. Thus, the probative evidence of record suggests that the Veteran's bilateral hand disorder, diagnosed as tendonitis, first manifested in August 1998 and did not manifest in or within a year of service.

Whether the Veteran's bilateral hand disorder relates to service is a medically complex determination that cannot be based on lay observation alone. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Instead, the determination must be made by a medical professional with appropriate expertise. Id. The Veteran's and the other lay statements that his bilateral hand disorder relates to service are not based on medical training and/or experience; consequently, they do not constitute competent evidence and are outweighed by the VA examiner's opinion, which was rendered by a medical professional. See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

The preponderance of the evidence is against the Veteran's claim. The benefit-of-the-doubt rule does not apply and service connection for a bilateral hand disorder is denied. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55.

(ORDER ON NEXT PAGE)

ORDER

Service connection for a bilateral hand disorder is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


